DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-36) in the reply filed on 04/18/2022 is acknowledged.
However, applicant’s argument that newly added claim 41 reads on elected Group I in view of claim 36 in Group I is not found persuasive because i) newly submitted claim 41 is directed to an assembly for extruding coaxial tubes while Group I is directed to a bioprinter and ii) claim 36 and claim 41 are mutually exclusive. Thus, newly submitted claim 41 is directed to a distinct invention, hereinafter referred to as Invention III. Additionally, newly submitted claim 41, i.e. Invention III, is directed to an invention that is independent or distinct from the invention originally elected claimed Invention I (claims 21-36) for the following reasons: 
Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention III (subcombination) requires a syringe, two or more connector tubes, and a coaxial nozzle with two or more concentric flows configured to control the deposition of materials to form one or more constructs having a pre-determined three-dimensional geometry and configured to prepare a coaxial tube comprising a core layer and a mantle layer, wherein any two adjacent layers has a different composition of materials with respect to each other, and wherein each material comprises bio-ink comprising living cells whereas originally elected Invention I (combination) does not. The subcombination has separate utility such as it can be used as an extruder by itself or can be used to produce polymeric/ceramic coaxial tubes.
Furthermore, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired a separate status in the art in view of their different/separate classification (newly submitted claim 41 has a different classification B29C48/48,16);
the inventions require a different field of search (i.e. newly submitted claim 41 would require searching different classes/subclasses and employment of different search queries; See MPEP 808.02); and/or
the prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 41 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Note
Examiner wishes to point out to applicant that claim(s) 21-36 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114 and 2115 for further details). 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/860644, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 21-36 are not entitled to the benefit of 61/860644 because the provisional application does not have sufficient support/enablement for the claims. The provisional application does not seem to have adequate support/enablement for each and every limitation of the independent claim(s) 21 such as for the “tip triangulation sensor comprising a first laser and a first sensor configured to detect light from the first laser”, “surface triangulation sensor comprising a second laser and a second sensor configured to detect light from the second laser”, and “processor coupled to the three-dimensional calibration system and configured to” performs the claimed functions. Examiner notes that [0024] and Fig. 12 of 61/860644, which are the most relevant sections of the provisional application do not have sufficient/adequate support/description for these limitations. 
Specification
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the claims are directed to a bioprinter comprising a processor configured to determine print height changes based on feedback from a tip laser triangulation sensor and a surface laser triangulation sensor and to control the print height based on the feedback. However, the abstract does not include this essential/new improvement. In addition, the abstract comprises implied phraseology (e.g. described herein are improvements). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors/objections. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “a processor coupled to the three-dimensional calibration system and configured to: calculate one or more print height changes during bioprinting based on the position of the deposition orifice determined from the tip triangulation sensor and the position of the target print surface determined from the surface triangulation sensor, the print height is a distance between the deposition orifice and the target print surface; and adjust for any print height changes during bioprinting by adjusting one or more bioprinting parameters” without a corresponding structure in the specification.
“z-axis positioning mechanism configured to …” in claim 32 with a linear stage/actuator as the corresponding structure disclosed in at least [0125] and [0149], and Figs. 23-26 of applicant’s published application;
 “a brake mechanism to …” in claim 33 without a corresponding structure in the specification. [0127] and claim 33 of applicant’s published application fail to disclose/identify the corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “cartridge”, “receiving surface”, “processor”, “z-axis positioning mechanism”, and “brake mechanism” must be shown/labeled or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites “a processor coupled to the three-dimensional calibration system and configured to: calculate one or more print height changes during bioprinting based on the position of the deposition orifice determined from the tip triangulation sensor and the position of the target print surface determined from the surface triangulation sensor, the print height is a distance between the deposition orifice and the target print surface; and adjust for any print height changes during bioprinting by adjusting one or more bioprinting parameters” which fails to comply with the written description requirement and introduces new matter. The written description fails to disclose “a processor coupled to the three-dimensional calibration system”. Additionally, this is a computer-implemented functional limitation; however, the written description fails to disclose a corresponding algorithm associated with the processor that allows the processor to perform the claimed specific computer-implemented functions. Thus, the inventor has not provided sufficient disclosure to show possession of the claimed invention. See MPEP §§ 2161.01 I, 2163.03 I/V, and 2181 IV. 
Claim(s) 22-36 is/are rejected as being dependent from claim 21 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, the limitation “a processor coupled to the three-dimensional calibration system and configured to: calculate one or more print height changes during bioprinting based on the position of the deposition orifice determined from the tip triangulation sensor and the position of the target print surface determined from the surface triangulation sensor, the print height is a distance between the deposition orifice and the target print surface; and adjust for any print height changes during bioprinting by adjusting one or more bioprinting parameters” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding processor and an algorithm for performing the claimed specific computer function. See MPEP §§ 2161.01 I, 2181 II B, and 2181 IV. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 21 recites “a receiving surface for receiving the contents from the printer head” and “a target print surface” which make the claim indefinite. Are they the same or different surface? According to examiner’s understanding of the instant specification ([0011] and Fig. 4), there is only one surface where material is printed/received. Is the target print surface a portion of the receiving surface? Claim has been examined below as if they are the same surface in light of the instant specification.
Claim(s) 22-36 is/are rejected as being dependent from claim 21 and therefor including all the limitation thereof.
Claim 24 recites “the three-dimension calibration system is configured to dynamically map the target print surface during bioprinting” which is indefinite. It is unclear which structure/configuration of the claimed three-dimensional calibration system allows it to perform the claimed function. According to [0289] of applicant’s published application, processing of the data acquired by the three-dimension calibration system is required; thus, the structure of the claimed/disclosed three-dimensional calibration system is incapable of dynamically mapping the target print surface by itself.
Claim 24 recites “a thickness of each track of deposited bio-ink is measured” which is indefinite. Which structural element of the claimed bioprinter enables the thickness measurements? Are all bioprinters inherently capable of performing the thickness measurements?
Claim 25 recites “the three-dimensional calibration system is configured to monitor for any structural changes of a tissue construct during bio-printing” which is indefinite. It is unclear which structure/configuration of the claimed three-dimensional calibration system allows it to perform the claimed function. The specification fails to describe the configuration of the claimed three-dimensional calibration system that allows it to perform the claimed function. Are all three-dimensional calibration systems inherently capable of monitoring for any structural changes of a tissue construct during bio-printing?
Claim 26 recites “the three-dimension calibration system creates a topographical map of the receiving surface” which is indefinite. It is unclear which structure/configuration of the claimed three-dimensional calibration system allows it to perform the claimed function. According to [0289] of applicant’s published application, processing of the data acquired by the three-dimension calibration system is required; thus, the structure of the claimed/disclosed three-dimensional calibration system is incapable of creating a topographical map of the receiving surface by itself.
Claim 29 recites “the three-dimensional calibration system is configured to check for any plate positioning errors” which is indefinite. It is unclear which structure/configuration of the claimed three-dimensional calibration system allows it to perform the claimed function. The specification fails to describe the configuration of the claimed three-dimensional calibration system that allows it to perform the claimed function. Are all three-dimensional calibration systems inherently capable of checking for any plate positioning errors?
Claim 30 recites “the three-dimensional calibration system is configured to determine a center of a well in the assay plate” which is indefinite. It is unclear which structure/configuration of the claimed three-dimensional calibration system allows it to perform the claimed function. The specification fails to describe the configuration of the claimed three-dimensional calibration system that allows it to perform the claimed function. The structure of the claimed/disclosed three-dimensional calibration system seems to be incapable of determining a center of a well in the assay plate by itself. Are all three-dimensional calibration systems inherently capable of determining a center of a well in the assay plate?
Claim 31 recites “the three-dimensional calibration system creates a topographical map of the deposition orifice” which is indefinite. It is unclear which structure/configuration of the claimed three-dimensional calibration system allows it to perform the claimed function. The specification fails to describe the configuration of the claimed three-dimensional calibration system that allows it to perform the claimed function. The structure of the claimed/disclosed three-dimensional calibration system seems to be incapable of creating a topographical map of the deposition orifice by itself. Is the map physical, digital, or imaginary? Are all three-dimensional calibration systems inherently capable of creating a topographical map of the deposition orifice?
In claim 33, the limitation “brake mechanism to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20120116568) in view Lipson (US 20130089642), Schwenke (US 20070175175), and/or Jonas (US 20100121477), and further in view of evidentiary reference Dubois (US 20080192074). All references are of record. 
Evidentiary reference Dubois discloses that it is known/desirable in the art to monitor print height via laser sensors and to adjust/correct for print height changes immediately/automatically via a controller and the laser sensors for the benefit(s) of maintaining print height constant (P0139 and F5).   
Regarding claim 21, Murphy teaches a bioprinter (P0065 and claim 1) comprising:
a printer head comprising at least one cartridge and at least one deposition orifice, the cartridge comprising contents from a bio-ink, a support material, or a combination thereof (P0005-0006, 0152, and claim 1);
a receiving surface for receiving the contents from the printer head (P0012, 0066, and claim 9);
a three-dimensional calibration system comprising:
a tip triangulation sensor …  for determining a position of the deposition orifice, the tip triangulation sensor comprising a first laser and a first sensor configured to detect light from the first laser (P0005, 0193-0194 and F2) …; and 
a processor … configured to control one or more bioprinting parameters (P0100-0101) and to adjust print height by adjusting print height or other bioprinting parameters (P0079). 

    PNG
    media_image1.png
    624
    626
    media_image1.png
    Greyscale

Murphy does not teach that the tip-triangulation sensor is fixed to the receiving surface (P0006),  a surface triangulation sensor, and the other claimed functional limitations of the processor.  
In the same field of endeavor, bioprinters, Lipson teaches to fix a tip calibration device/sensor (44) anywhere on a receiving surface (16), wherein the calibration device (44) is capable of determining a position of a deposition orifice (68) of print head (18/tool) via a light emitter (200A/B) and a light detector (202A/B) for the benefit(s) of enabling the system controller to be aware of the precise location of a reference point on the print head, identifying a Z coordinate of the tool tip, and ensuring that the point of material deposition is accurately known by the system controller for the tool (P0052, 0086, 0185-0187, F7, F13). Lipson further teaches to fix/arrange a surface laser triangulation sensor (150; Lipson fails to is silent about the components of the surface laser triangulation sensor 150; however, a person having ordinary skill in the art would readily understand that taught the laser triangulation sensor 150 inherently includes a laser emitter and sensor configured to detect the laser beam generated from the laser emitter to allow triangulation and by the ordinary meaning/definition laser triangulation sensor) to the tool (printer head) capable of determining a position of a target/portion of the build/receiving surface for the benefit(s) of permitting the manufacturing plan to be generated in a manner which accommodates the actual geometry of the substrate, preventing collision between the deposition tool and the substrate, enabling/improving feedback control of the printer head, and/or improving deposition quality by maintaining proper separation between tool and substrate (P0183-0184, 0189, & F12). Based on the teachings above, Lipson further suggests/motivates to couple the tip calibration sensor and the surface laser triangulation sensor to a controller, to enable the controller to be aware of the precise location and Z-axis coordinate of a reference point on the print head and to be to be aware of the point/location of target print surface for material deposition, to maintain a proper separation between print head and the receiving surface and to control/adjust printing parameters based on position data obtained by tip calibration sensor and the surface laser triangulation sensor. However, Lipson fails to expressly disclose that the proper separation between tool and substrate (print height) is maintained based on the tip calibration sensor and the surface laser triangulation sensor and/or providing adjuments for any print height changes during bioprinting. 

    PNG
    media_image2.png
    666
    560
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    370
    321
    media_image3.png
    Greyscale


Since Murphy teaches the use of a substantially stable vertical laser (P0006) and to arrange the tip triangulation sensor below the deposition orifice (F2), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bioprinter of Murphy in view of Lipton by fixing/arranging the tip triangulation sensor to the receiving surface for the benefit(s) facilitating/improving sensing of the position orifice and/or enhancing the stability of the tip triangulation sensor. Since Murphy further teaches/suggests to measure/determine the print height (P0164 & 0196) and to include a plurality of lasers in the calibration system (P0166-0168 & P0172), it would also have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter of Murphy in view of Lipton by incorporating a surface laser triangulation sensor comprising a second laser and a second sensor configured for a position of a target print surface to the three-dimensional calibration system, connecting the tip laser triangulation sensor and the surface laser triangulation sensor to a processor, and configuring the processor to be aware of the precise location and a Z coordinate of a reference point on the print head, to be aware of the point/location of target print surface for material deposition, to maintain a proper separation/height between print head and the receiving/printing surface, and to control/adjust printing parameters based on position data obtained by tip calibration sensor and the surface laser triangulation sensor for the benefit(s) of permitting the manufacturing plan to be generated in a manner which accommodates the actual geometry of the receiving surface, preventing collision between the print head and the receiving surface, enabling/improving feedback control of the printer head, and/or improving deposition quality by maintaining proper separation between print head and the receiving surface as suggested by Lipton. 
Modified Murphy in view of Lipton does not explicitly/necessarily disclose that that processor is configured calculate one or more print height changes during bioprinting based on the position of the deposition orifice determined from the tip triangulation sensor and the position of the target print surface determined from the surface triangulation sensor, wherein the print height is a distance between the deposition orifice and the target print surface and to adjust for any print height changes during bioprinting by adjusting one or more bioprinting parameters.  
In the same field of endeavor, printing apparatuses, Schwenke teaches to fix/arrange a surface triangulation sensor (50) to a printer head (44), the surface triangulation sensor comprising a laser (58) and a sensor (60) for the benefit(s) of determining a position of a target print surface (22) (P0027-0029 & F3). Schwenke further teaches to include a processor (45) capable of calculating one or more print height changes (56) during printing based on a known/measured x/y position of the deposition orifice (48) determined by additional sensors 50 (not shown) and the position of the target print surface determined from the surface triangulation sensor (50) and capable of adjusting/correcting any print height changes during printing by adjusting one or more printing parameters for the benefit(s) of maintaining printing height constant and/or maintaining printed dimensions/accuracy consistent (P0029-0032 and F2-4). 
In the same field of endeavor, printing apparatuses, Jonas teaches to fix a distance sensor (8) on a surface (4) and a distance sensor (7) on print head (1) for the benefit(s) of enabling the determination/calculation of a distance between the print head and the receiving surface (i.e. print height) by means of laser triangulation, enabling continuous measurements/monitoring of the distance, enabling feedback and automatic control of the distance, maintaining distance between the opening of the print head and the receiving surface constant/coplanar during printing (P0005, 0022-0023, 0029-P0031, P0040, 0053-0054, claim 2, F3 & F5).  
Since Murphy further teaches/suggests to adjust and measure/determine the print height (P0079, 0164, 0196), to increase the printing accuracy via laser alignment (P0146 & P0173), to automate the bioprinting operation (P0060 & P0065), and to use the processor to control the print height as well as other printing parameters (P0079 & P0100) while Lipson discloses/suggests permitting the manufacturing plan to be generated in a manner which accommodates the actual geometry of the receiving surface, preventing collision between the print head and the receiving surface, enabling/improving feedback control of the printer head, and/or improving deposition quality by maintaining proper separation/height between print head and the receiving surface (as discussed above), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter of the combination in view Schwenke, Jonas and/or knowledge available in the art by coupling bioprinter and the three-dimensional calibration system to the processor, by configuring the controller to calculate/determine print height changes during bioprinting based on the position/measurement of the deposition orifice determined from the tip triangulation sensor and the position/measurement of the target print surface determined from the surface triangulation sensor, wherein the print height is a distance between the deposition orifice and the target print surface, and by configuring the processor to adjust for any print height changes during bioprinting by adjusting one or more bioprinting parameters for the benefit(s) of enabling continuous monitoring of the print height, automatic in-line feedback calibration control, maintaining print height constant, maintaining the dimensions of printed contents consistent, and/or enhancing printing accuracy as suggested by the secondary references. See MPEP §§ 2143 I C and 2143 I G. Additionally, since it has been held that the concept of combining of prior art elements according to known methods to yield predictable results and the concept of providing an automatic means to replace manual activity are obvious (See MPEP §§ 2143 I A & 2144.04 III), the proposed modifications are deemed obvious and within one of ordinary skill in the art. 
Regarding claim 22, Murphy further teaches/suggests to adjust print height by adjusting the print height, pump speed (controlling deposition rate), and/or robot speed (controlling travel speed of the print head: P0079) while P0031-0032 of Schwenke as well as P0030 and P0040 Jonas further teach/suggest to adjust/correct for any print height changes by adjusting at least one claimed printing parameter and the interdependence of the claimed bioprinting parameters. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter of the combination by configuring the processor to adjust any print height changes by adjusting bioprinting parameters selected from the group consisting of a deposition rate, a relative travel speed of the printer head, the print height, a deposition order, a deposition location, and combinations thereof based on their interdependence on the printing result and readily known/expected ability to compensate for print height changes.
Regarding claim 23, the taught bioprinter and the claimed bioprinter are substantially identical in structure; thus, the taught bioprinter is capable of determining print height changes before, after, or before and after the contents are dispensed from the printer head. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Furthermore, since Lipson further teaches the desire to allow monitoring and control of bioprinting parameters before, during, and/or after the fabrication process (P0016), to monitor/determine print parameters during after having made each deposit of material via the sensors (P0189 and 0183-0184; this includes before new contents are dispensed from the printer head and/or after previous contents are dispensed form the from the printer head), to perform calibration of the print head before dispensing material from the printer head (P0086, 0186), to permit the manufacturing plan to be generated in a manner which accommodates the actual geometry of the receiving surface, preventing collision between the print head and the receiving surface, enabling/improving feedback control of the printer head, and/or improving deposition quality by maintaining proper separation/height between print head and the receiving surface (P0189) while Jonas further discloses to determine print height changes before contents are dispensed from the printer head (P0035), and the skill artesian knows/envisions that calibration is generally performed before and/or after contents are dispensed from the printer head, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter of the combination by configuring the processor to determine print height changes before and/or after contents are dispensed from the printer head for the benefits of preventing collision between the print head and the receiving surface and/or improving deposition quality by maintaining proper print height before and/or after contents are dispensed from the printer head. 
Regarding claim 24, the taught and claimed three-dimensional calibration systems are substantially identical in structure; thus, the taught three-dimensional calibration system is capable of mapping the target print surface during bioprinting and measuring a thickness of each track of deposited bio-ink. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. In addition, since Lipson further discloses conversion of point cloud data resulting from the disclosed non-contact sensors (P0117), collection of 3-dimensional geometry data (this suggests map) of the current state of the substrate (print surface), and collection of 3-dimensional geometry data (e.g. thickness) of the material deposited (P0189 of Lipson), Jonas further discloses that mapping of the print surface is known and setting/determination of the width of the deposited tracks of material are desirable (P0031 & F4 of Schwenke), and Jonas further discloses mapping of the print surface (P0038 Jonas), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter by configuring the three-dimensional calibration system to map the target print surface during bioprinting and measuring a thickness of each track of deposited bio-ink for the benefit(s) of improving printing accuracy and enhancing monitoring/controlling of the thickness of each deposited track. 
Regarding claim 25, the taught and claimed three-dimensional calibration systems are substantially identical in structure; thus, the taught three-dimensional calibration system is capable of monitoring structural changes of a tissue construct during bioprinting. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. In addition, since Lipson further discloses/suggests to allow monitoring and controlling of the properties of tissue construct being printed during bioprinting (P0016), to use/configure the disclosed sensors to automatically monitor the progress of a fabrication operation, to measure geometry of the finished product (P0183-0184) and to collect 3-dimensional geometry data of the material deposited and the article being fabricated (P0189) and the skill artesian would readily recognize that the three-dimensional calibration system is suitable and capable of monitoring geometry/dimensions of the tissue/object being printed, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter by configuring the three-dimensional calibration system to monitor structural changes of a tissue construct/object in-situ during bioprinting for the benefit(s) of ensuring that the tissue construct/object is printed with the desired geometry/dimensions during bioprinting. 
Regarding claim 26, the taught and claimed three-dimensional calibration systems are substantially identical in structure; thus, the taught three-dimensional calibration system is capable of creating a topographical map of the receiving surface. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. In addition, since Lipson further discloses conversion of point cloud data resulting from the disclosed non-contact sensors (P0117),  to precisely capturing the geometry (map) of the substrate (receiving surface) on order to permit the manufacturing plan to be generated in a manner which accommodates the actual geometry of the substrate (P0189), Schwenke further discloses that mapping of the print surface is known (P0029, 0031 & F4 of Schwenke), and Jonas further discloses topographical mapping/measuring of the print surface (P0038 Jonas), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter by configuring the three-dimensional calibration system to creating a topographical map of the receiving surface for the benefit(s) of improving printing accuracy and permitting the manufacturing plan to be generated in a manner which accommodates the actual geometry of the receiving surface.
Regarding claim 31, the taught and claimed three-dimensional calibration systems are substantially identical in structure; thus, the taught three-dimensional calibration system is capable of creating a topographical map of the deposition orifice (See MPEP 2112.01 (I)). In addition, Murphy further teaches/suggests creating a topographical map of the deposition orifice by mapping multiple points (P0161-0164). 
Regarding claim 32, since Murphy further teaches to enable movement of the print head in the z-axis (P0158) while Schwenke further teaches to include an independent actuator (52) functionally equivalent to the claimed independent z-axis positioning mechanism) configured to adjust, independently for each deposition orifice (48), a location of the deposition orifice relative to the receiving surface (P0028 & F2-3). Furthermore, as evidenced by Tisone (US 2008/0227663; P0125 & F2D), this is a known and desirable driving arrangement in the art when using multiple deposition orifices/heads. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter in view of  Schwenke and general knowledge in the art by incorporating independent z-axis positioning mechanisms configured to adjust, independently for each deposition orifice, a location of the deposition orifice relative to the receiving surface for the benefit(s) of enabling independent height changes for each deposition orifice in each print head. 
Regarding claim 33, since Murphy further teaches/suggests to stop the vertical movement of print head (P0197-0199) using a laser sensor while Lipson further teaches to use a sensor (204) capable of acting as a stopping mechanism and capable of preventing contact between print head (18) and receiving surface (16) (P0187 and F13) and to prevent collision between the print head and the receiving surface (P0189), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter in view of Lipson by incorporating a brake mechanism in the independent z-axis positioning mechanism for the benefit(s) of preventing inadvertent contact/collision between print head with the receiving surface. 
Regarding claims 34-35, since Murphy further teaches that the printer head can hold three cartridges simultaneously (P0077), to use cartridges comprising capillary tubes, needles and/or cartridges configured for ink-jet printing, and to use different types of cartridges for different types of materials (P0074 and P0085-0087), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter of the combination by including at least one cartridge using a capillary tube, at least one cartridge using a needle, and at least one cartridge configured for ink-jet printing in the printer head for the purpose(s) of enabling printing a product out of multiple materials and/or portions with different dimensions/details. 
Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view Lipson, Schwenke, Jonas and Dubois as applied to claim 26 above, and further in view of Tisone (US 20080227663). All references are of record. 
Regarding claims 27-28, the combination does not teach an assay plate. 
In the same field of endeavor, bioprinters (P0003), Tisone teaches to use any suitable/known microtiter plate (511; assay plate) as the receiving surface (P0123-0124, 0267-0268, F2C, and Fig. 18). The skill artesian knows that transwell inserts are known and equivalent structures of microtiter plates suitable for receiving bio-inks/bio-materials. Tisone further disclose multiple independent z-axis positioning mechanism (128) to enable independent z-axis positioning of print heads/orifices (P0125 & F2D). 

    PNG
    media_image4.png
    270
    481
    media_image4.png
    Greyscale

Since Murphy teaches to use a receiving surface suitable for receiving the bioprinted construct and for shaping it (P0096-P0097 and claim 17), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Tisone and knowledge available in the art by using an assay plate or a transwell insert as the receiving surface because they are known to be suitable for receiving bio-inks or tissue constructs. Additionally, since it has been held that the concept of combining of prior art elements according to known methods to yield predictable results is obvious (See MPEP § 2143 I), the proposed modification is deemed obvious and within one of ordinary skill in the art.
Regarding claim 29, the taught and claimed three-dimensional calibration systems are substantially identical in structure; thus, the taught three-dimensional calibration system is capable of checking for any plate positioning errors. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. In addition, since Lipson further discloses to use/configure the sensors to identify and locate objects placed in the build environment (P0183-0184), to track the motion of the substrate, and to provide spatial and/or temporal monitoring of other aspects of the substrate (P0189), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter by configuring the three-dimensional calibration system to check for any plate positioning/spatial errors for the benefit(s) of improving printing accuracy and permitting the manufacturing plan to be generated in a manner which accommodates the positional accuracy of the receiving surface. 
Regarding claim 30, the taught and claimed three-dimensional calibration systems are substantially identical in structure; thus, the taught three-dimensional calibration system is capable of determining a center of a well in the assay plate. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. In addition, since  Murphy further teaches that calibration sensors are suitable from determining centers/midpoints (P0161-0164), Lipson further discloses to use/configure the sensors to identify and locate objects placed in the build environment (P0183-0184), to track the motion of the substrate, and to provide spatial and/or temporal monitoring of other aspects of the substrate (P0189), and to ensuring that the point of material deposition is accurately known (P0185), and Tisone further teaches to precisely print material in wells of assay plates to increase printing accuracy and avoid spills (P0267-0269 and F18-19), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter by configuring the three-dimensional calibration system to determine a center of a well in the assay plate for the benefit(s) of  ensuring that the point of material deposition is accurately known, improving printing accuracy and permitting the manufacturing plan to be generated in a manner which accommodates the positional accuracy of wells in the assay plate.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view Lipson, Schwenke, Jonas and Dubois as applied to claim 21 above, and further in view of Park (US 20120322154). All references are of record. 
Regarding claim 36, the combination does not teach to use coaxial nozzles. 
In the same field of endeavor, bioprinters, Park teaches/suggests to use a coaxial nozzle (600), the coaxial nozzle has at least two independent inputs (611 and 621) and at least two independent outputs (unlabeled outputs) for the benefit(s) of creating/printing a coaxial flow of different materials (P0111 & F9). 

    PNG
    media_image5.png
    754
    540
    media_image5.png
    Greyscale

It would also have been obvious to one of ordinary skill in the art at the time of the invention to further modify the bioprinter of the combination in view of Park by incorporating at least one coaxial nozzle for the benefit(s) of enabling coaxial printing of different materials. Additionally, since it has been held that the concept of combining of prior art elements according to known methods to yield predictable results is obvious (See MPEP 2143 I), the proposed modification is deemed obvious and within one of ordinary skill in the art.
Conclusion
For additional prior art of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure see Notice of References Cited PTOL 892:
Mullens (US 20110064784) discloses a coaxial nozzle as a suitable nozzle for bioprinting (P0106, 0109, Fig. 6A). 
Yu ("Evaluation of cell viability and functionality in vessel-like bioprintable cell-laden tubular channels", Journal of biomechanical engineering,  2013 -  NPL18 of record) discloses a coaxial nozzle as a suitable nozzle for bioprinting (Fig. 2 and pages 2-3).
Warren (US 20030100824) discloses a bioprinter comprising multiple dispensing heads (P0061, 0063, Figs. 1 and 23)  and a control means to detect and correct print height changes (P0301-0303, 0312, and Fig. 18).
Smith ("Three-Dimensional BioAssembly Tool for Generating Viable Tissue-Engineered Constructs",  Tissue Engineering, 2004 – NPL15 of record) discloses a bioprinter comprising multiple dispensing heads movable independently via independent z-coordinate assemblies and multiple cameras as sensors (All pages and Fig. 1). 
Lubinsky (US 6561607 – of record) discloses to monitor print height changes via laser sensors and to adjust/correct for print height changes automatically via a controller (C8, L10-20 and F1).
Hasan (US 20110250688 – of record) discloses usage of assay plates in bioprinting (Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743